 1                                                                The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10   ARENDI S.A.R.L.,
11                                                     Civil Action No. 2:18-cv-1725-BJR
                    Plaintiff,
12          v.                                         JOINT STIPULATION AND ORDER TO
                                                       EXTEND TIME
13   HTC CORP. a/k/a HIGH TECH COMPUTER,
     CORP., HTC AMERICA, INC.,
14

15                  Defendants.

16
            WHEREAS, this action was originally filed in the United States District Court for the
17
     District of Delaware.
18
            WHEREAS, the following actions for infringement of the same or related patents remain
19

20   pending in the United States District Court for the District of Delaware before Chief Judge

21   Leonard Stark: Arendi S.A.R.L. v. Blackberry Ltd., et al., 1:12-cv-01597-LPS; Arendi S.A.R.L. v.
22   Sony Mobile Communications (USA) Inc., 1:12-cv-01602-LPS; Arendi S.A.R.L. v. LG Electronics,
23
     1:12-cv-01595-LPS; Arendi S.A.R.L. v. Apple Inc., 1:12-cv-01596-LPS; Arendi S.A.R.L. v.
24
     Microsoft Mobile Inc., 1:12-cv-01599-LPS; Arendi S.A.R.L. v. Oath Holdings Inc., et al., 1:13-cv-
25
     00920-LPS; Arendi S.A.R.L. v. Google LLC, 1:13-cv-00919-LPS (collectively, the “Delaware
26
27   actions”).

35

36

37
 1          WHEREAS, prior to stipulating to the transfer of the present action to this Court, the
 2   parties agreed to request that this Court set dates in its scheduling order no earlier than those
 3
     previously in place in the District of Delaware for this action and for the Delaware actions.
 4
            WHEREAS, the parties requested that this Court issue a scheduling order that generally
 5
     trailed the schedule in the Delaware cases by approximately two weeks, D.I. 122 at 3-4, and the
 6

 7   Court issued such an order, D.I. 124.

 8          WHEREAS, that order sets May 22, 2019, as the deadline to for the parties’ Exchange of

 9   Preliminary Proposed Constructions, Preliminary Identification of Extrinsic Evidence, and Brief
10   Description of Any Proposed Witness Testimony for Claim Construction. D.I. 124.
11
            WHEREAS, on May 16, 2019, the parties to the Delaware actions stipulated and moved to
12
     extend the deadline to submit their Joint Claim Construct Charts and Interim Status Reports from
13
     May 22, 2019, to May 29, 2019.
14

15          WHEREAS, the parties to this action, for purposes of efficiency and consistency, desire

16   that the schedule in this case continue to trail the Delaware actions in the same manner as in Your

17   Honor’s scheduling order.
18
            WHEREAS, a one-week extension (1) of the deadline for the Exchange of Preliminary
19
     Proposed Constructions, Preliminary Identification of Extrinsic Evidence, and Brief Description
20
     of Any Proposed Witness Testimony for Claim Construction and (2) of the deadline for the Joint
21
     Claim Chart and Prehearing Statement would effectuate that result.
22

23          WHEREAS, the parties, having met and conferred concerning their proposed claim terms

24   on May 16, 2019, seek to continue their conversation in order to focus their disagreements and to
25   limit claim construction to terms actually in dispute.
26
27

35

36

37
 1          WHEREAS, these extensions will not affect other deadlines in this case and will not
 2   prejudice either party.
 3
            IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto and
 4
     subject to the approval of the Court, that the deadline for the Exchange of Preliminary Proposed
 5
     Constructions, Preliminary Identification of Extrinsic Evidence, and Brief Description of Any
 6

 7   Proposed Witness Testimony for Claim Construction shall be extended from May 22, 2019, to

 8   May 29, 2019.      The deadline for the Joint Claim Chart and Prehearing Statement shall be

 9   extended from June 5, 2019, to June 12, 2019. All other deadlines in the Standing Order for Civil
10   Cases Setting Trial Date, Related Dates, and Court Procedures shall remain unchanged.
11

12
     Dated: May 31, 2019
13
     Presented by:
14
       /s/ Andres Healy                               /s/ Robin E. Wechkin
15      Andres Healy, WSBA 45578                       Michael J. Bettinger (admitted pro hac vice)
        SUSMAN GODFREY L.L.P.                          Irene Yang (admitted pro hac vice)
16      1201 Third Avenue, Suite 3800                  Curt Holbreich (admitted pro hac vice)
        Seattle, Washington 98101                      SIDLEY AUSTIN LLP
17
        Telephone: (206) 505-3843                      555 California Street
18      ahealy@susmangodfrey.com                       Suite 2000
                                                       San Francisco, CA 94104
19     Steve D. Susman (admitted pro hac vice)         Telephone: (415) 772-1200
       Seth Ard (admitted pro hac vice)                mbettinger@sidley.com
20     Max Straus (admitted pro hac vice)              irene.yang@sidley.com
       SUSMAN GODFREY L.L.P.                           cholbreich@sidley.com
21
       1301 Avenue of the Americas, 32nd Fl.
22     New York, New York 10019                        Robin E. Wechkin (SBN 24746)
       Telephone: (212) 336-8330                       SIDLEY AUSTIN LLP
23     ssusman@susmangodfrey.com                       701 Fifth Avenue
       sard@susmangodfrey.com                          Suite 4200
24     mstraus@susmangodfrey.com                       Seattle, WA 98104
                                                       Telephone: (206) 262-7680
25
       John P. Lahad (admitted pro hac vice)           rwechkin@sidley.com
26     SUSMAN GODFREY L.L.P.
       1000 Louisiana Street, Suite 5100               Attorneys for Defendants
27     Houston, Texas 77002                            HTC Corporation; and
35

36

37
 1    Telephone: (713) 651-9366          HTC America, Inc.
      jlahad@susmangodfrey.com
 2
      Attorneys for Plaintiff
 3    Arendi S.A.R.L.
 4

 5   Dated this 31st day of May, 2019.
 6

 7

 8
                                          A
                                          Barbara       Jacobs      Rothstein
 9                                        U.S. District Court Judge

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

35

36

37
